COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-154-CV
 
IN RE AUBREY HERBERT HEINAMAN    
                                                    RELATOR

------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
       
The court has considered relator's petition for writ of mandamus and the real
party in interest's response and is of the opinion that relief should be denied.
Accordingly, relator's petition for writ of mandamus is denied.
       
Relator shall pay all costs of this original proceeding, for which let execution
issue.
 
   
                                                        PER
CURIAM
 
PANEL B: DAY, LIVINGSTON, and WALKER, JJ.
DELIVERED: June 18, 2003

1. See Tex. R. App. P. 47.4.